Citation Nr: 0121549	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for gastrointestinal 
disorder, as secondary to medications taken for low back 
disability.

3.  Entitlement to service connection for migraine headaches 
on a secondary basis.  

4.  Entitlement to service connection for psychiatric 
disorder on a secondary basis.  

5.  Entitlement to service connection for hypertension on a 
secondary basis. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve from 
November 1979 to August 1994, to include periods of active 
duty for training (ACDUTRA) from November 1979 to April 1980 
and from June 27, 1991, to July 11, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 decision by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in the October 1994 decision, 
in part, denied service connection for a low back disability 
and for a gastrointestinal disorder as secondary to 
medications taken for the low back disability.  In July 1998 
the RO denied service connection for migraine headaches, 
hypertension and depression as secondary to the low back 
disability after concluding that those claims were not well 
grounded.  

The Board denied the appellant's claims of entitlement to 
service connection for a low back disability and for a 
gastrointestinal disability in December 1998 under docket 
number 95-32 996.  That decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated the December 1998 decision and granted the parties' 
joint motion for remand in July 1999, directing that the 
Board provide adequate reasons or bases for its denial of 
service connection for a low back disability, and finding the 
claim of entitlement to service connection for a 
gastrointestinal disability to be intertwined with the back 
claim.  In a decision dated in May 2000 the Board denied the 
appellant's claims after finding that the preponderance of 
the evidence was against a finding that the appellant 
sustained a back injury in a fall that occurred during active 
duty for training in 1991, and that she had not established 
her status as a veteran.  That decision was appealed to the 
Court, which vacated the decision in April 2001 and remanded 
the matter for consideration in light of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  When that matter was received at the 
Board, also pending at the Board was an appeal of the July 
1998 decision denying service connection for migraine 
headaches, hypertension and depression, which the appellant 
asserts are all secondary to her low back disability; that 
appeal had been docketed under Board docket number 98-15 
656A.  

In light of the claimant's assertion that her headaches, 
hypertension, depression and gastrointestinal disability are 
caused or aggravated by treatment administered for the low 
back disability for which she seeks service connection, the 
Board finds that the claims under docket number 95-32 996 and 
98-15 656A are inextricably intertwined, and will consolidate 
the two appeals under Board docket number 95-32 996.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).   

The appellant during her hearing before the undersigned 
member of the Board sitting in October 2000 appears to be 
raising the issues of service connection for hypertension 
secondary to migraine headaches and a total rating for 
compensation purposes based on individual unemployability.  
These matters are referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist a 
claimant and does not limit that duty to "veterans", and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.

In this regard the appellant asserts in part that her current 
back problems are the result of the injury which occurred in 
the line of duty on July 1, 1991.  The medical evidence shows 
that she was seen for back complaints prior to this injury 
and that scoliosis was diagnosed.  She continued to receive 
treatment for back problems subsequent to this injury.  In 
April 1997, a VA examiner diagnosed scoliosis and indicated 
that it was developmental in nature.  The examiner also 
stated that he was unable to comment without resorting to 
speculation as to whether the injury that occurred in July 
1991was capable of producing a form of injury that would 
produce the series of symptoms which the appellant reported.  

The Board notes that a congenital or developmental defect is 
not a disease or injury within the meaning of applicable law. 
See 38 C.F.R. § 3.303(c) (2000).  The VA General Counsel has 
defined a "defect" as an imperfection or structural 
abnormality. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  The 
General Counsel has held that service connection may be 
granted, to include based on aggravation, for diseases of 
congenital, developmental, or familial origin.  Service 
connection may not be granted for congenital or developmental 
defects unless such defect was subject to superimposed 
disease or injury during military service that resulted in 
disability apart from the congenital or developmental defect.  

In view of these facts, the Board is of the opinion that 
additional development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  It is requested that the RO obtain all 
current treatment records from the VA 
medical facility in North Little Rock, 
Arkansas.  

3.  The RO is requested to furnish the 
appellant with the appropriate release of 
information forms in order to obtain 
copies of all VA, military, and private 
medical records pertaining to treatment 
for the disabilities in issue which have 
not been previously submitted.  

4.  The RO is requested to contact the 
appropriate source in order to verify all 
periods of ACDUTRA and inactive duty 
training.

5.  A VA examination should be conducted 
by an orthopedist to determine the 
etiology, nature and severity of any low 
back disability.  The claims folder and a 
copy of this remand should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
conducted.  Following the examination it 
is requested that the examiner render 
opinions as to the following:

a)  Is the scoliosis, if diagnosed, a 
congenital or developmental defect or a 
congenital or developmental disease?

b)  If the scoliosis is a congenital or 
developmental disease, whether it is as 
likely as not that the scoliosis was 
aggravated during the appellant's ACDUTRA 
beyond normal progression, to include the 
injury which occurred on July 1, 1991?

c)  If the scoliosis is a congenital or 
developmental defect, whether it is as 
likely as not that the any currently 
diagnosed acquired low back disability is 
related to the appellants Reserve duty, 
particularly the back injury which 
occurred the on July 1, 1991?

A complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  Following any additional development 
deemed appropriate by the RO; the RO 
should readjudicate the issues in 
appellate status.  If the benefits sought 
remain denied, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case which 
includes a discussion of all pertinent 
evidence received since the statement of 
the case as well as all pertinent rating 
criteria.  The appellant and her 
representative should then be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




